DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Suggestions
The Examiner suggests the following corrections:
Claim 1 says:
“an impeller cluster consists of an axial impeller.”  Emphasis added.
This limitation is closed, because it uses the transitional phrase “consists of.”  See MPEP 2111.03(II).  This means that the limitation excludes any element, step or ingredient not specified in the claim.  Id.  The Examiner suggests amending the claim to use the open-ended transitional phrase “comprises” so that the claim does not exclude any additional unrecited elements.  See MPEP 2111.03(I).
Claim 1 also says:
“the axial impeller are located just behind the pump inlet.”  Emphasis added.
  This language is likely intended to indicate that the centrifugal impeller and axial impeller are located in this manner.  The Examiner suggests amending the claim to indicate that the centrifugal impeller is located behind the pump inlet.
Additionally, the phrase “just behind the pump inlet” might be indefinite, because “just” is a relative term.  See MPEP 2173.05(b).  The Examiner suggests deleting the term “just” from this limitation.
Independent claim 1 indicates that the motor and driving mechanism comprises an electric motor.  Dependent claim 2 requires for the device of claim 1, the motor and 
The structure of the claims is unusual.  Typically a dependent claim provides limitations that narrow the scope of the independent claim.  But here, dependent claims 2, 6 and 7 do not narrow the scope of claim 1.  Rather, claims 2, 6, and 7 attempt to swap out the electric motor of the independent claim, for either an internal combustion engine or a pneumatic engine.  This claim format might be improper under 35 U.S.C. 112(d), because it is likely that claims 2, 6 and 7 do not further limit the scope of independent claim 1.  See MPEP 608.01(n)(III).
The Examiner suggests amending claim 1 to delete the limitation requiring that the motor and driving mechanism comprises an electric motor.  Then, add a dependent claim requiring this feature.  
Claim 5 ends with two periods.  The claim should be amended so that the claim ends with a single period.  See MPEP 608.01(m).
Claims 6 and 7 appear to be duplicates.







Election/Restriction
This application contains claims directed to the following patentably distinct species:
I.  Claims 1, 3–5 and 8–10, where the motor and driving mechanism comprises an electric motor (claim 1).
II.  Claims 1–5 and 8–10, where the motor and driving mechanism comprises an internal combustion engine (claim 2).
III. Claims 1 and 3–10, where the motor and driving mechanism comprises a pneumatic engine (claims 6 and 7).
The species are independent or distinct because the motor and driving mechanism cannot simultaneously be an electric motor, pneumatic engine and internal combustion engine. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, claim 1 generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:
The species are classified separately.  Species I is classified in F04D13/06.  Species II is classified in F04D13/04.  Species III is classified in F04D17/08.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election 
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to T. BENNETT MCKENZIE whose telephone number is (571)270-5327. The examiner can normally be reached Mon-Thurs 7:30AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Michener can be reached on 571-272-1424. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

T. BENNETT MCKENZIE
Primary Examiner
Art Unit 1776



/T. BENNETT MCKENZIE/Primary Examiner, Art Unit 1776